         Case 8-19-08155-ast           Doc 7      Filed 12/18/19        Entered 12/18/19 13:36:06


                                                          Hearing Date: January 13, 2020 @ 11:00 am
                                                          Objections Due: January 6, 2020 @ 12:00 pm
LOEB & LOEB LLP
Schuyler G. Carroll
William M. Hawkins
Evan K. Farber
Mary Jean Kim
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        whawkins@loeb.com
        efarber@loeb.com
        mjkim@loeb.com

Counsel to the Debtors
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260
                                                          )     Case No. 19-76263
In re:                                                    )     Case No. 19-76267
                                                          )     Case No. 19-76268
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269
                                                          )     Case No. 19-76270
                          Debtors.1                       )     Case No. 19-76271
                                                          )     Case No. 19-76272
                                                          )
                                                          )     (Jointly Administered)
                                                          )




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).



18557860.3
233620-10001
        Case 8-19-08155-ast             Doc 7     Filed 12/18/19       Entered 12/18/19 13:36:06




                                                         )
                                                         )
Absolut Facilities Management, LLC, et al.,              )
                                                         )
                          Plaintiffs,                    )
                                                                Chapter 11
        v.                                               )
                                                         )
                                                                Adv. Pro. No. 8:19-08155
Mark LaSurk as Administrator of the Estate of            )
Rhonda LaSurk,                                           )
                    Defendant.                           )
                                                         )
                                                         )

           SECOND AMENDED NOTICE OF HEARING TO CONSIDER
             DEBTORS’ MOTION TO ENFORCE OR EXTEND THE
         AUTOMATIC STAY OR FOR INJUNCTIVE RELIEF ENJOINING
      PROSECUTION OF CERTAIN LITIGATION AGAINST ISRAEL SHERMAN

        PLEASE TAKE NOTICE that that on December 17, 2019, Absolut Facilities
Management, LLC and its affiliated debtor entities (collectively, the “Absolut Facilities
Operators” and each an “Absolut Facilities Operator”)2 as debtors and debtors-in-possession
(collectively, the “Debtors” and each a “Debtor”) in the above-referenced chapter 11 cases and
adversary proceeding, by and through their undersigned counsel, filed the attached Motion to
Enforce or Extend the Automatic Stay Or For Injunctive Relief Enjoining Prosecution of Certain
Litigation Against Israel Sherman (the “Motion”) with the United States Bankruptcy Court for the
Eastern District of New York (the “Court”), pursuant to sections 105 and 362 of title 11 of the
United States Code and Rules 7001(7), 7001(9), and 7065 of the Federal Rules of Bankruptcy
Procedure.

       PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion
must be filed and served so as to be actually received by January 7, 2020 at 12:00 pm Eastern time,
with service to be made upon (a) counsel to the Debtors, Loeb & Loeb LLP, 345 Park Avenue,
New York, NY 10154 (Attn: Schuyler G. Carroll and William M. Hawkins); (b) the Office of the
United States Trustee for the Eastern District of New York, Long Island Federal Courthouse, 560
Federal Plaza, Central Islip, NY 11722 (Attn: Christine H. Black); (c) counsel to the Official
Committee of Unsecured Creditors, AMINI LLC, 140 East 45th Street, 25th Floor, New York, NY
10017 (Attn: Jeffrey Chubak); (d) counsel to the Arba Group, Arent Fox LLP, 1301 Avenue of the
Americas, Floor 42, New York, NY 10019 (Attn: George P. Angelich); (e) counsel to Capital
Funding, LLC, Whiteford, Taylor & Preston LLP, 220 White Plains Road, Second Floor,
Tarrytown, NY 10591 (Attn: Kenneth M. Lewis); (f) counsel to Capital Finance, LLC, Blank
Rome LLP, 444 West Lake Street, Suite 1650, Chicago, IL 60606 (Attn: Paige Tinkham); and (g)

2
  The Absolut Facilities Operators are the following Debtors: Absolut Center for Nursing and Rehabilitation at
Westfield, LLC, Absolut Center for Nursing and Rehabilitation at Allegheny, LLC, Absolut Center for Nursing and
Rehabilitation at Aurora Park, LLC, Absolut Center for Nursing and Rehabilitation at Allegheny, LLC, Absolut Center
for Nursing and Rehabilitation at Gasport, LLC, Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC,
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC, and Absolut at Orchard Brooke, LLC.



                                                        2
         Case 8-19-08155-ast    Doc 7     Filed 12/18/19    Entered 12/18/19 13:36:06




United States Department of Housing and Urban Development, 610 Federal Plaza, Fifth Floor,
Central Islip, NY 11722 (Attn: Richard P. Donoghue and Megan J. Freismuth).

       PLEASE TAKE FURTHER NOTICE that responses or objections to the Motion, if any,
must (a) be in writing; (b) comply with the Bankruptcy Rules and the Local Rules; and (c) state
with particularity the legal and factual basis for the objection.

       PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion will be held
on January 13, 2020 at 11:00 am (Eastern Time), before the Honorable Alan S. Trust, United
States Bankruptcy Judge, at the United States Bankruptcy Court for the Eastern District of New
York, 271-C Cadman Plaza East, Courtroom 2554, Brooklyn, NY 11201.

       PLEASE TAKE FURTHER NOTICE, that the hearing on the Motion may be adjourned
without further notice except as announced in open court on the hearing date, or at any adjourned
hearing.

Dated:    December 17, 2019                     LOEB & LOEB LLP
          New York, New York                    /s/ Schuyler G. Carroll
                                                 Schuyler G. Carroll
                                                 William M. Hawkins
                                                 Evan K. Farber
                                                 Mary Jean Kim
                                                 345 Park Avenue
                                                 New York, NY 10154
                                                 Tel: (212) 407-4000
                                                 Fax: (212) 407-4990
                                                 scarroll@loeb.com
                                                 whawkins@loeb.com
                                                 efarber@loeb.com
                                                 mjkim@loeb.com

                                                Counsel for the Debtors




                                               3
